Exhibit 10.36
 
 
AMENDMENT NO. 1 TO DISTRIBUTION AGREEMENT
 
THIS AMENDMENT NO. 1 TO DISTRIBUTION AGREEMENT (“Amendment”) is entered into
this 13th day of April, 2011 by and between Seven One Limited, a company
organized under the laws of the British Virgin Islands (“SOL”), and Balqon
Corporation, a Nevada corporation (“Distributor”).
 
RECITALS
 
A.           SOL and Distributor are parties to that certain Distribution
Agreement dated as of December 14, 2010 (the “Distribution Agreement”).
 
B.           SOL and Distributor wish to amend the Distribution Agreement to (i)
revise the Recitals contained therein to correctly reflect the chain of
distribution and relationships, (ii) provide for certain representations and
warranties of SOL in connection with the appointment of Distributor as exclusive
distributor of the Products, (iii) expand SOL’s indemnification obligations
under the Distribution Agreement and (iv) correct certain other statements
contained in the Distribution Agreement.
 
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, the parties agree as follows.
 
1.           Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Distribution
Agreement, as amended hereby.
 
2.           Amendment to Distribution Agreement.
 
(a)               The Recitals to the Distribution Agreement are hereby amended
and restated in their entirety to read as follows:
 
“A.           Seven One Battery Company manufactures and sells lithium iron
phosphate batteries and high voltage charging systems (collectively, the
“Products”) and has granted SOL an exclusive right to distribute the Products in
the United States the “Territory”).  SOL desires to enter into an exclusive
distribution agreement with Balqon to enhance sales of the Products in the
Territory.
 
B.              Balqon desires to sell the Products to end users and resellers
within the United States pursuant to an exclusive distribution agreement with
SOL.”
 
(b)               Section 1 of the Distribution Agreement is hereby amended to
add the following subsection (d):
 
“(d)           In connection with the appointment, SOL represents and warrants
to Distributor that (i) SOL has the absolute and unconditional right to appoint
Distributor as its exclusive authorized distributor for the promotion, marketing
and sale of the Products in the Territory, and (ii) SOL has the absolute right
to sell the Products directly to Distributor for use in Distributor’s products.”
 
 
 

--------------------------------------------------------------------------------

 
 
(c)               Section 14(b) of the Distribution Agreement is hereby amended
and restated in its entirety to read as follows:
 
“(b)           SOL shall indemnify and hold Distributor harmless from and
against any and all liabilities, losses, damages, injuries, costs, expenses,
causes of action, claims, demands, assessments and similar matters, including
without limitation reasonable attorneys’ fees, resulting from or arising out of
(i) the design or manufacture of the Products, including, without limitation,
claims for product liability and claims under any Product warranties given by
SOL, but excluding any claims arising from or in connection with any act or
omission by Distributor or any officer, agent or employee of Distributor, and
(ii) any breach of SOL’s representations and warranties contained in this
Agreement including without limitation those representations and warranties set
forth in Section 1(d).  Distributor shall promptly notify SOL in writing upon
learning of any such claims or potential claims, and SOL shall have the option
of handling the defense of the same through counsel of its choice, in which
event Distributor shall provide reasonable cooperation and assistance at its own
expense, provided that any out of pocket expense of Distributor in complying
with this provision shall be borne by SOL.”
 
(d)               Section 18(h) of the Distribution Agreement is hereby amended
to replace the reference to “Nevada” contained therein with “California.”
 
3.           Miscellaneous.
 
(a)               This Amendment contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into this Amendment.
 
(b)               This Amendment may not be amended or modified, and no
provisions hereof may be waived, without the written consent of SOL and
Distributor.  No action taken pursuant to this Amendment, including without
limitation, any investigation by or on behalf of any party, shall be deemed to
constitute a waiver by the party taking such action of compliance with any
representation, warranty, covenant or agreement contained herein.  The waiver by
any party hereto of a breach of any provision of this Amendment shall not
operate or be construed as a further or continuing waiver of such breach or as a
waiver of any other or subsequent breach.  No failure on the part of any party
to exercise, and no delay in exercising, any right, power or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
such right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.  All remedies
hereunder are cumulative and are not exclusive of any other remedies provided by
law.
 
(c)               The headings herein are for convenience only, do not
constitute a part of this Amendment and shall not be deemed to limit or affect
any of the provisions hereof.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(d)               This Amendment and any controversy arising out of or relating
to this Amendment shall be governed by and construed in accordance with the laws
of the State of California without regard to conflict of law principles that
would result in the application of any law other than the law of the State of
California.
 
(e)               The parties (i) hereby irrevocably and unconditionally submit
to the jurisdiction of the federal and state courts located within the
geographic boundaries of Orange County, California for the purpose of any suit,
action or other proceeding arising out of or based upon this Amendment, (ii)
agree not to commence any suit, action or other proceeding arising out of or
based upon this Amendment except in the federal and state courts located within
the geographic boundaries of Orange County, California and (iii) hereby waive,
and agree not to assert, by way of motion, as a defense, or otherwise, in any
such suit, action or proceeding, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the suit, action or proceeding is
brought in an inconvenient forum, that the venue of the suit, action or
proceeding is improper or that this Amendment or the subject matter hereof may
not be enforced in or by such court. The prevailing party shall be entitled to
reasonable attorney’s fees, costs, and necessary disbursements in addition to
any other relief to which such party may be entitled.
 
(f)               If any action at law or in equity (including arbitration) is
necessary to enforce or interpret the terms of the Amendment, the prevailing
party shall be entitled to reasonable attorneys’ fees, costs and necessary
disbursements in addition to any other relief to which such party may be
entitled.
 
(g)               Upon the effectiveness of this Amendment, each reference in
the Distribution Agreement to “this Agreement,” “hereunder,” “herein,” “hereof,”
or words of like import referring to the Distribution Agreement shall mean and
refer to the Distribution Agreement as amended by this Amendment.
 
(h)               This Amendment may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
(i)               If any term, provision, covenant or restriction of this
Amendment is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(j)               Except as amended by this Amendment, the Distribution
Agreement shall remain in full force and effect.
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.
 

 
SEVEN ONE LIMITED
           
By:
/s/ Winston Chung      
Winston Chung,
     
Chief Executive Officer
         

 

 
BALQON CORPORATION
           
By:
/s/ Balwinder Samra      
Balwinder Samra,
     
President and Chief Executive Officer
 

 
 
-4-